      Case 1:20-cv-00479-DLC Document 14 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               20cv479 (DLC)
DB MARKETING WITH INGENUITY, INC.,     :
                                       :                   ORDER
                         Plaintiff,    :
               -v-                     :
                                       :
TRULY, INC. and MAXX HARLEY APPELMAN, :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     This action was filed on January 17, 2020.        An Order dated

February 3, 2020, scheduled an initial pretrial conference for

March 6, 2020.   On March 5, the Court adjourned the initial

pretrial conference to May 8, 2020 at 10:00 a.m.         Accordingly,

it is hereby

     ORDERED that the May 8, 2020 conference shall be conducted

by telephone at 10:00 a.m.      The parties shall use the following

dial-in credentials for the telephone conference:

                 Dial-in:         888-363-4749
                 Access code:     4324948

     IT IS FURTHER ORDERED that the parties shall use a landline




                                    1
         Case 1:20-cv-00479-DLC Document 14 Filed 04/27/20 Page 2 of 2



if one is available.

     SO ORDERED:

Dated:       New York, New York
             April 27, 2020

                                    __________________________________
                                                 DENISE COTE
                                        United States District Judge




                                      2
